AB:ALK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

AFFIDAVIT AND

UNITED STATES OF AMERICA COMPLAINT IN SUPPORT
OF AN APPLICATION FOR

- against - AN ARREST WARRANT
AOA RE OL WARRANT

DIMITRIUS EDWARDS, Case No. 20-MJ-185

Defendant. (18 U.S.C. § 922(g)(1))

EASTERN DISTRICT OF NEW YORK, SS:

MICHAEL MCCARTHY, being duly sworn, deposes and states that he is a
Detective with the New York City Police Department, duly appointed according to law and
acting as such.

On or about F ebruary 16, 2020, within the Eastern District of New York, the
defendant DIMITRIUS EDWARDS, knowing that he had been previously convicted ina
court of one or more crimes punishable by a term of imprisonment exceeding one year, did
knowingly and intentionally possess in and affecting interstate or foreign commerce a
firearm, to wit: a loaded 380 Bersa Thunder pistol,

(Title 18, United States Code, Section 922(g)(1))

Ar pt ment el Aen PN
The source of your deponent’s information and the grounds for his belief are
as follows:!

1. lam a Detective with the New York City Police Department (“NYPD”)
ancdhave been involved in the investigation of numerous cases involving the recovery of
firearms and ammunition. I am familiar with the facts and circumstances set forth below
from my participation in the investigation; my review of the investigative file, including the
defendant’s criminal history record and body camera footage; and from reports of other law
| enforcement officers involved in the investigation. Where I describe the statements of
others, I am doing so only in sum and substance and in part.

2. On or about February 16, 2020, at approximately 5:00 p.m., NYPD
Officer-1 and Officer-2? were conducting Anti-Crime patrol in the 79" Precinct. Officer-1
and Officer-2 were in uniform in an unmarked police vehicle. Officer-2 was driving the
police vehicle and Officer-i was-in the front passenger seat.

3. Officer-1 noticed a blue minivan with a license plate that appeared to
be fraudulent. Officer-2 followed the minivan, which made a left turn and began to pull
over. As the minivan was pulling over, Officer-2 turned on the police vehicle’s lights.

4, Almost simultaneously, both Officer-1 and Officer-2 observed the

defendant, DIMITRIUS EDWARDS, who was scated in the front passenger seat of the

 

' Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course

of this investigation.

* Because multiple law enforcement personnel were involved in the incident, I
refer to the officers as Officer-1, Officer-2, and Officer-3 for ease of reference. The
identities of each of these individuals are known to the affiant, and I have interviewed

-Officer-1, Officer-2, and Officer-3 about the events set forth herein.
minivan, reach below his seat. Based on his movements, the defendant appeared to Officer-
1 and Officer-2 to retrieve something from under the seat and hide it somewhere on his
person. Officer-1 and Officer-2 then saw the defendant begin to open the front door of the
minivan. The defendant then exited the minivan and ran. Officer-1 pursued the defendant
- while Officer-2 remained with the minivan and two additional passengers. |
5. AS Officer-1 was pursuing the defendant, Officer-1 observed the
defendant remove his jacket and throw it on the ground. The defendant continued running,
and made a left tum. After turning the corner, the defendant stopped running and began
walking down the sidewalk. Officer-1 then apprehended the defendant.
6. Officer-1 radioed that the defendant had dropped his jacket on
Lexington Avenue. A third officer, Officer-3, reported to the area in which Officer-] had .
stated that the defendant dropped the jacket. Officer-3 located the jacket on the sidewalk
and patted the outside of the jacket. After patting an object that felt like a gun inside a
. jacket pocket, Officer-3 peeled open the pocket and saw the gun.
7. Officer-3 collected the jacket, with the gun still inside the pocket, and
brought it back to the precinct.
8. A loaded .380 Bersa Thunder pistol bearing the serial number G61729
was recovered from the jacket.
9, I have conferred with a Nexus expert, a Special Agent of the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (“ATF”), who has informed me, in substance
and in part, that the recovered firearm was manufactured outside the state of New York.
10. [have reviewed EDWARDS’ criminal history, which revealed that on

or about October 19, 2011, EDWARDS was convicted, after a guilty plea, of Attempted
"THE HONORA 5 Scanlon

Case 1:20-mj-00185-VMS Document1 Filed 02/21/20 Page 4 of 4 PagelD #: 4

Robbery in the Second Degree, in violation of New York Penal Law § 160.10, a Class D

felony. On November 2, 2011 EDWARJ)S was sentenced to five years’ imprisonment

é Additionally, on March 10, 2005, EDWARDS was convicted, after a guilty plea, of Robbery

in the Third Degree, a Class D felony. On June 23, 2005, EDWARDS was sentenced to two

years’ to six years’ imprisonment.

WHEREFORE, your deponent respectfully requests an arrest warrant for the

defendant DIMITRIUS EDWARDS so that he may be dealt with according to law

 

Detective
New York City Police Department

Sworn to before-me this
21st day of February, 202Q

a

 

UNITED STAT.
EASTERN DIS"
